Per Curiam.

Respondent, an attorney, having received the sum of $1,500 from the executor of an estate for the purpose of paying estate expenses and certain bequests, admits that he commingled this sum with his own funds and used it as he saw fit, instead of applying it to the purposes for which it was advanced. The estate expenses and the bequests were eventually paid by respondent but not until after considerable delay.
Since respondent frankly admits his wrongdoing, we are concerned only with the form of punishment he should receive. In 1951 he was admonished by the Grievance Committee of the Bar Association for the manner in which he handled a matter for a client. Otherwise his record has been a good one and we are satisfied from his testimony that it was not his intention to defraud either creditors or legatees of the estate. However, his conduct as a member of the Bar in handling this estate may not be excused and in the circumstances he should be suspended from practice as an attorney for six months.
Breitel, P. J., Rabin, Frank, McNally and Stevens, JJ., concur.
Respondent suspended for a period of six months.